Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Priority is granted to May 09, 2017.  
Applicant’s election without traverse of Group I, claims 20-33 in the reply filed on 8/3/22 is acknowledged.
The invention is directed to dentifrice components included in an animal chew toy.   The enzymes in Example 1 Table 1 in the present specification are unclear, GOX Novozym 39199 is not explained or found on the company website.  AMG appears to be a glucoamylase.  Clarification is requested.  The claimed enzymes appear to include a lactoperoxidase, a glucosidase, a DNAse, and a lysozyme.  However, this has not been clearly claimed.  Regarding viscosity and other agents, these are not considered here and are entirely conventional in pet chew toys.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 20-33 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of each of Cardon and Cyr in view of Jakubovics.
Cardon (2007/0081952) entitled "Composition for the Treatment of Bad Breath" teaches in paragraphs 12 and 13, an enzymatically coated chewable product for pets containing glucose oxidase and lactoperoxidase.  In paragraph 27 the composition contains glucoamylase, in paragraph 53 lysozyme.  Paragraph 52 includes flavorants.
Cyr (5,904,928) entitled "Antitartar Composition and its Use in Food Supplements for Animals" teaches in the abstract, a dog chewable article containing glucose oxidase, lysozyme, and lactoperoxidase.
The claims differ from the above references in that they include a DNAse in the pet chew toy.
Jakubovics (Instit Pasteur) entitled "Extracellular DNA in Oral Microbial Biofilms" teaches in the abstract, the potential to target DNA for oral biofilm control.    On page 531 column 1 first paragraph, DNAses may be used to disrupt the biofilm matrix and thereby control biofilm growth.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to provide a pet chew toy with lactoperoxidase, glucosidase, and lysozyme to improve oral hygiene as described by each of Cardon and Cyr, and to further include DNAse as taught by Jakubovics, because Jakubovics teaches disrupting oral biofilm with DNAse.  Employing known substances for their known function with the expected result would have been obvious.  Regarding claim 26 directed to the source of the DNAse, all are conventional in this art and appear to be commercially available.  Regarding claim 28 directed to specific lysozymes, no criticality is seen in selecting any specific lysozyme in the claimed composition.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hannig (Archives of Oral Biology) teaches enzymatic dentifrices containing various enzymes.
Romanowski (WO 2005/063184) teaches an enzyme dental chew toy.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH GITOMER whose telephone number is (571)272-0916. The examiner can normally be reached M F 8:30 6:00, Tues Fri 8:30 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571 272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RALPH J GITOMER/Primary Examiner, Art Unit 1655